

CONTRACT OF SALE
THIS CONTRACT OF SALE is made as of this 17th day of January, 2018 between
MAIDEN LANE ASSOCIATES, LTD., a Delaware company having a business address of
100 Putnam Green, Greenwich, Connecticut 06830 ("Seller"), and MARIA USA, Inc.,
a New York company having a business address at 123 West 79th Street, New York,
New York 10023 ("Purchaser").
RECITAL:
Seller has agreed to sell and Purchaser has agreed to purchase, on the terms and
conditions set forth in this Agreement, a certain parcel of real property
together with the improvements situated thereon commonly known as 100 Putnam
Green, Greenwich, Connecticut a/k/a 0 Western Junior Highway, Greenwich, CT,
which parcel is described with more particularity in Exhibit A  attached hereto.
NOW, THEREFORE, for One Dollar ($1.00) and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Seller
and Purchaser agree as follows:
DEFINITIONS
Agreement shall mean this Contract of Sale, dated as of the Effective Date,
between Seller and Purchaser.
Closing shall mean the closing of title to the Premises to be held at the time
and place set forth in this Agreement.
Closing Date shall mean January 26, 2018, or such other date as Seller and
Purchaser shall agree in writing.
Deed shall mean the statutory form of Warranty Deed, to be executed and
delivered by Seller to Purchaser pursuant to this Agreement.
Down Payment shall mean a deposit of Five Hundred Twenty Thousand and 00/100
($520,000.000) Dollars of immediately available funds or certified bank check to
be delivered by Purchaser to Seller along with an executed copy of this
Agreement.
Effective Date shall mean the later date on which this Agreement is signed by
both Seller
and Purchaser.
Encumbrances shall mean all liens, security, interests, claims, encumbrances,
easements, rights-of-way, encroachments, reservations, restrictions, covenants,
conditions and any other matters affecting title to the Premises.
Escrow Agent shall mean the Seller's attorney, Gilbride, Tusa, Last & Spellane
LLC.

--------------------------------------------------------------------------------




2

Governmental Authority shall mean any federal, state, county or local or foreign
government, political subdivision, court, agency or other entity, body,
organization or groups exercising any executive, legislative, judicial,
quasi-judicial, regulatory, or administrative function of government.
Improvements shall mean all improvements, structures and fixtures (other than
trade fixtures of any tenant) now situated on the Real Property, including, but
not limited to, those certain buildings, structures, and other improvements of
every kind and nature (including all HVAC systems) presently situated on, in or
under the Real Property, but excluding all equipment and/or trade fixtures owned
by any party other than Seller which are presently situated on, in or under the
Real Property.
Inspection Period shall mean the period running from the Effective Date until 6
p.m. on January 19, 2018.
Knowledge of Seller or Seller's Knowledge shall mean the actual knowledge of
Seller without any duty of inquiry or investigation.
Lease shall mean the lease for occupancy of the Premises by and between Seller
and AmBase Corporation as tenant currently in effect, which shall be terminated
at the Closing. Purchaser shall be given sole and exclusive possession of the
Real Property.
Permitted Encumbrances shall mean real property taxes and assessments not yet
due and payable, the Encumbrances described in Exhibit B attached hereto, and
any Encumbrances which Purchaser accepts (or is deemed to accept) pursuant to
Section 5 of this Agreement.
Premises shall mean the Real Property and the Improvements.
Purchase Price shall mean Five Million Two Hundred Thousand and 00/100
($5,200,000.00) Dollars, subject to the prorations and adjustments provided for
in this Agreement.
Real Property shall mean that certain parcel of real property commonly known as
100 Putnam Green, Greenwich, Connecticut, and being more particularly described
on Exhibit A attached hereto, together with all rights, privileges, interests,
easements, hereditaments and appurtenances thereunto in any way incident,
appertaining or belonging thereto.
PURCHASE AND SALE
Subject to the terms and conditions set forth in this Agreement, Seller agrees
to sell, convey, transfer and assign to Purchaser and Purchaser agrees to
purchase from Seller, all of Seller's right, title and interest in and to the
Premises.
CLOSING
The Closing shall take place at 11:00 a.m. on the Closing Date at the offices of
the Buyer's attorney, or elsewhere, by mutual agreement of the parties.
PAYMENT OF PURCHASE PRICE
The Purchase Price shall be paid as follows:

--------------------------------------------------------------------------------




3

(a) Upon execution of this Agreement, Purchaser shall pay the Down Payment to
Escrow Agent, by wire transfer or bank check of immediately available funds, to
be held in accordance with the terms and conditions of this Agreement.
(b) On the Closing Date, Purchaser will deliver the balance of the Purchase
Price (as
adjusted in accordance with this Agreement), by wire transfer of immediately
available funds to Escrow Agent.
TITLE & MUNICIPAL CONTINGENCY
Seller has provided to Purchaser, prior to the Effective Date, various property
documents and other due diligence materials (the "Seller Documents"). Such
materials were provided to Purchaser without representation or warranty of any
kind by Seller and Purchaser may or may not be entitled to rely on any such
information, except as specifically set forth in this Agreement. Such materials
are provided for Purchaser's convenience only in making its own examination of
the Property and Seller shall rely exclusively on its own independent
investigation and evaluation of every aspect of the Property and not on any
materials supplied by Seller.
Purchaser shall, at its sole cost and expense, obtain a title and municipal
search or survey of the Premises. Purchaser shall, no later than 6:00pm on
January 19, 2018, time being of the essence, send written notice to Seller of
those survey matters or items affecting title to which Purchaser is objecting.
Purchaser shall provide to Seller copies of such items promptly after they are
obtained.
Within five (5) days of receipt of such notice from Purchaser, Seller may, but
shall not be required to, take any measures of any kind, or bring any action or
proceeding, or incur any expense, in order to render title to the Premises
marketable in accordance with the provisions of this Agreement or to otherwise
provide title in accordance with the provisions and representations of this
Agreement, provided that in the case of any voluntary lien or encumbrance,
Seller shall cause any such lien or encumbrance to be removed at or before
Closing.
If Seller does not so elect to cure, or does not cure, such defects, via notice
to Purchaser within such five (5) day period, Purchaser may, but shall not be
required to, adjourn the closing for an additional period, not to exceed thirty
(30) days, in order for Purchaser, without any cost or expense to Seller, to
take any measure of any kind, or bring any action or proceeding, or incur any
expense, in an attempt to render the title marketable in accordance with this
Agreement or to otherwise provide title in accordance with the provisions and
representations of this Agreement. If, prior to the end of the Inspection Period
following receipt of written notice from Seller of its inability or failure to
cure survey or title objections of Purchaser or at the end of such thirty (30)
day closing extension period (or such shorter period elected by Purchaser)
following an attempt by Purchaser to cure survey or title objections, Seller is
unable to convey title to the Premises in accordance with the provisions of this
Agreement, Purchaser shall in its sole discretion either (i) accept all such
defects as Permitted Encumbrances and elect to agree to accept such title as
Seller can convey, upon the payment of the full Purchase Price, or (ii) reject
such title, and upon such rejection, this Agreement shall terminate, the Down
Payment shall be promptly repaid to Purchaser by Escrow Agent and the parties
shall have no further obligation or liability to one another under this
Agreement. In lieu of satisfying any voluntary liens or encumbrances required to
be satisfied under this Agreement, Seller may, at its option, either deposit
with Purchaser's title company such sum of money or deliver to the title company
such affidavits and certificates as may

--------------------------------------------------------------------------------




4

be determined by the title company as being sufficient to induce the title
company to, and provided the title company does, omit such voluntary liens or
encumbrances from Purchaser's title policy or affirmatively insure Purchaser
(without additional charge or premium, against collection of voluntary liens
and/or encumbrances required to be eliminated by Seller out of or against
Purchaser's title to the Premises), and in such case Purchaser shall not be
entitled to terminate this Agreement pursuant to clause (ii) above. In
accordance with the foregoing, Seller and Purchaser shall then finalize the
Statutory Warranty Deed attached to this Agreement as Exhibit D and the exhibits
thereto (including Permitted Encumbrances) prior to closing. Notwithstanding any
contrary provision contained in this Agreement, in the event of any termination
contemplated by clause (ii) above as a consequence of Seller's failure or
refusal to remove a voluntary lien or encumbrance, the Down Payment shall also
be promptly repaid to Purchaser by Escrow Agent.
INSPECTION
During the Inspection Period, Purchaser may conduct such due diligence
investigations as Purchaser deems necessary in connection with this Agreement of
(i) the structural components, electrical, plumbing, and HVAC systems of the
Improvements to ensure that they are all in good operating condition, (ii) the
roofing, (iii) the environmental condition, and (iv) the title to the Premises.
There shall be no other due diligence or inspections performed. Prior to
undertaking any physically invasive testing or inspections, Purchaser must
obtain Seller's prior written consent, which may be granted or withheld in
Seller's sole discretion. Seller agrees to reasonably cooperate with Purchaser
in the due diligence process, and to promptly provide Purchaser with copies of
such documents which Purchaser may reasonably request that are in the
possession, custody or control of Seller, including copies of existing surveys
and existing floor plans of the Property in the possession of Seller, if any.
Prior to undertaking any inspections, Purchaser must deliver Notice to Seller
and Seller's Broker at least one business day in advance by e-mail or overnight
delivery. All inspections (whether involving physically invasive testing or
inspections, or not) shall be done during normal business hours, in a manner so
as to minimize disruption to Seller and tenants or occupants of the Premises,
and, at Seller's option, in the presence of Seller or any agent or employee of
Seller. Purchaser shall restore the Premises to the same condition as they were
prior to Purchaser's inspection and testing. All tests or investigations
performed by or on behalf of Purchaser will be performed in a good and
workmanlike manner and in compliance with all applicable laws. Purchaser shall
maintain and deliver to Seller, prior to entering the Premises to conduct any
inspection or investigation, certificates of general liability insurance with
coverage of at least $2,000,000.00, naming Seller as an additional insured.
Purchaser's contractors and all other parties entering the Premises on behalf of
Purchaser shall maintain and deliver to Seller, prior to entering the Premises
to conduct any inspection or investigation, certificates of general liability
insurance with coverage of at least $2,000,000.00, naming Seller as an
additional insured. In the event site conditions require notification of
regulators under applicable Environmental Laws, Seller must be notified
immediately.
Purchaser shall indemnify, defend and hold harmless Seller and its agents and
employees from any liability, costs, expenses and the like (including, without
limitation, reasonable attorneys' fees) which arise in connection with such
inspections and testing at the Premises. The obligations and indemnities set
forth in the foregoing sentence will survive the expiration or termination of
this Agreement or the Closing and recording of the Deed.

--------------------------------------------------------------------------------


5

If the Premises are unsatisfactory to Purchaser for any reason resulting from
the due diligence or inspections above, in Purchaser's sole discretion,
Purchaser may terminate this Agreement by notice to Seller received by Seller
prior to the end of the Inspection Period, and the parties shall have no further
liability under this Agreement except as to matters that survive the expiration
or termination of this Agreement as set forth herein. In the event that
Purchaser so terminates the Agreement, Purchaser shall provide a copy of any and
all reports including environmental reports (formal or otherwise) or inspection
reports, to Seller along with its notice to Seller of such termination.
ZONING APPLICATIONS
The Seller agrees to execute along with this Agreement an authorization
(attached hereto as Exhibit C) to allow the Purchaser to begin seeking municipal
approvals. Seller further agrees to cooperate with the Purchaser with respect to
the municipal approvals at no additional cost to the Seller and agrees to
respond to any Purchaser request within two (2) business days of such request.
In the event that this Agreement is terminated and a Closing does not occur,
Purchaser shall promptly thereafter withdraw any application seeking municipal
approval at no additional cost to Seller.
AS IS; WHERE IS
(a)Purchaser hereby acknowledges and agrees that the Premises are being conveyed
by Seller "AS IS," "WHERE IS," and in their present condition. Purchaser
acknowledges that, except as expressly set forth in this Agreement, Seller has
not made any representation or warranty, whether express or implied, with
respect to the Premises (including any representations or warranties which may
be deemed to be made at law, the benefit of which, if any, Purchaser hereby
waives) or as to the use, merchantability, quality, environmental condition,
design, description, durability, operation, fitness for particular purpose,
fitness for use or otherwise as to all or any part of the Premises. In the event
of any defect or deficiency in the Premises of any nature whatsoever, patent or
latent, Seller shall have no
liability with respect thereto for direct, incidental, consequential or punitive
damages or costs. The provisions of this Section have been negotiated by Seller
and Purchaser and are intended to be a complete exclusion and negation of any
representations and warranties, express or implied, except as may be expressly
set forth in this Agreement and shall survive Closing and the delivery of the
Deed.
SELLER'S CLOSING OBLIGATIONS
At the Closing, as a pre-condition to Closing, Seller shall deliver to
Purchaser:
The Deed, properly executed and in proper form for recording, conveying title to
the Premises subject only to the Permitted Encumbrances;
The Assignment and Assumption of Leases, if applicable;
Estoppels for all leases, if applicable;
The Assignment of Contracts;
Settlement Statement;
State and local conveyance tax statements;

--------------------------------------------------------------------------------


6

A FIRPTA affidavit, in form acceptable to Purchaser; Duly completed IRS Form
1099
Keys to the Premises, originals of any warranties or other material property
documents related to the Premises in Seller's possession or control;
Such affidavits as Purchaser's title company shall reasonably require in order
to omit from any title policies being obtained by Purchaser all exceptions for
judgments, bankruptcies or other returns against persons or entities whose names
are the same as or similar to Seller's name;
Possession of the Premises subject only to the Permitted Encumbrances and the
Lease;
Any other documents reasonably required by Purchaser to be delivered by Seller
to carry out the purposes and intents of this Agreement.
Seller has no obligation to deliver the Property in broom clean condition, but
shall pay reasonable costs associated with depositing Seller's abandoned
personal property in Purchaser's dumpsters.
PURCHASER'S CLOSING OBLIGATIONS
At the Closing, as a pre-condition to Closing, Purchaser shall:
Cause the Deed to be recorded, sign the required real property transfer tax
returns prepared and executed by Seller and cause all such returns to be
delivered to the appropriate officers;
Deliver to Seller, as directed by Seller, the Purchase Price by wire;
An executed assignment and assumption of lease, assigning any existing leases
(other than the Lease), with respect to the Premises.
Deliver any other documents reasonably required by this Agreement to be
delivered by
Purchaser; and
Checks to the order of the appropriate officers in payment of all applicable
real estate transfer taxes and recording fees in connection with the sale of the
Premises.
CLOSING COSTS
Lease rents, if any, non-delinquent real estate taxes, personal property taxes,
water charges and sewer rents, if any, shall be apportioned between Seller and
Purchaser as of the close of business on the day prior to the Closing Date in
accordance with the customs and practices for commercial real estate closings in
Fairfield County Connecticut, except that if there is a water meter on the Real
Property, apportionment at the Closing shall be based on the last available
reading, subject to adjustment after the Closing when the next reading is
available.
If the Closing shall occur before a new tax rate is fixed, the apportionment of
taxes at the Closing shall be upon the basis of the old tax rate for the
preceding period applied to the latest assessed

--------------------------------------------------------------------------------




7

valuation. Promptly after the new tax rate is fixed, the apportionment of such
taxes shall be recomputed. Any discrepancy resulting from such re-computation
and any errors or omissions in computing apportionments at Closing shall be
promptly corrected, which obligations shall survive the Closing. Seller will be
entitled to any tax refund or abatement attributable to any period prior to
Closing, either by means of a credit to Seller at Closing or through a refund by
Purchaser following Closing, which obligations shall survive the Closing.
Seller shall pay any and all real estate transfer taxes and documentary stamp
taxes in connection with the transfer of the Real Property and Improvements from
Seller to Purchaser.
Purchaser shall pay all recording and filing fees incurred in connection with
the recording of the Deed and all of Purchaser's title insurance and survey
costs, if any.
BROKER
Seller and Purchaser represent and warrant to each other that they have not
dealt with any broker(s) in connection with this transaction, other than
Nathaniel Barnum of LPC Commercial Services-CT, LLC(the "Broker"). Each party
shall indemnify and defend the other against any claims, costs, damages, or
expenses, including attorneys' fees and costs, related to any other broker or
realtor who claims a fee based on contract with the indemnifying party, other
than as set forth above. The representations and obligations set forth in this
paragraph shall survive the Closing, or, if the Closing does not occur, the
termination of this Agreement.
NOTICES
All notices under this Agreement shall be in writing and shall be delivered
personally, by overnight delivery, by nationally recognized courier, or sent by
certified or registered U.S. mail, return receipt requested, or sent by e-mail
with confirmation (with a duplicate copy sent by U.S. Mail) addressed as
follows:





 
To Seller:
         
Maiden Lane Associates, LTD.
   
100 Putnam Green, 3rd Floor
   
Greenwich, CT  068630
               
With a copy to:
         
Gilbride, Tusa, Last & Spellane LLC
   
31 Brookside Drive
   
Greenwich, Connecticut 06830
   
Attn:  Charles S. Tusa, Esq./Jonathan M. Wells, Esq.
 












--------------------------------------------------------------------------------



 
To Purchaser:
         
Maria USA, Inc.
   
123 West 79th Street
   
New York, New York 10023
               
With a copy to:
         
Halloran & Sage, LLP
   
315 Post Road West
   
Westport, CT 06880
   
Attn: Eric D. Bernheim, Esq.
 



Notices shall be deemed received on, as the case may be: (a) the date of
personal service; (b) the date of receipt of overnight delivery evidenced by a
signed delivery receipt; (c) the date of receipt of certified or registered U.S.
mail evidenced by a signed delivery receipt; and (d) the date of receipt by
email with confirmation of delivery receipt.
DOWN PAYMENT
The Down Payment shall be held by Escrow Agent, in trust, on the following
terms:
Escrow Agent (A) shall deposit the Down Payment in an interest-bearing escrow
account with a commercial bank with offices in Connecticut, (B) shall not
commingle the Down Payment with any funds of Escrow Agent or others, and (C)
shall, upon receipt of a written request, from either Seller or Purchaser,
promptly advise Seller and Purchaser of the deposit of the Down Payment and the
number of the bank account where the Down Payment is so deposited. Whichever
party shall be entitled to the Down Payment hereunder will be entitled to the
interest earned thereon. The Down Payment shall be nonrefundable upon the
expiration of the Inspection Period and thereafter.
Escrow Agent will deliver the Down Payment to Seller or to Purchaser, as the
case may be, under the following conditions:
To Seller on the Closing Date if Closing occurs pursuant to this Agreement;
To Seller upon receipt of written demand therefor stating that Purchaser has
defaulted in the performance of Purchaser's obligations to close under this
Agreement and the facts and circumstances underlying such default; provided,
however, that Escrow Agent shall not honor such demand until more than five (5)
business days after Escrow Agent shall have sent a copy of such demand to
Purchaser in accordance with the provisions of this Agreement nor, thereafter,
if the Escrow Agent shall have received a notice of objection pursuant to this
Agreement from Purchaser within such five (5) business day period; or

--------------------------------------------------------------------------------


9

To Purchaser upon receipt of written demand therefor stating that this Agreement
has been terminated in accordance with the provisions hereof, or that Seller has
defaulted in the performance of any of Seller's obligations under this
Agreement, and the facts and circumstances underlying such default; provided,
however, that Escrow Agent shall not honor such demand until more than five (5)
business days after Escrow Agent shall have sent a copy of such demand to Seller
in accordance with the provisions of this Agreement nor, thereafter, if Escrow
Agent shall have received a notice of objection from Seller within such five (5)
business day period.
Within two (2) business days of the receipt by Escrow Agent of a demand from
either Seller or Purchaser for the Down Payment, Escrow Agent shall send a copy
thereof to the other party by certified or registered mail, return receipt
requested. The other party shall have the right to object to the delivery of the
Down Payment by sending written notice of such objection to Escrow Agent by
certified or registered mail, return receipt requested, which notice of
objection shall be deemed null and void and ineffective if such notice of
objection is not received by the Escrow Agent within the time periods prescribed
in this Section of the Agreement. Such notice shall set forth the basis for
objecting to the delivery of the Down Payment. Upon receipt of a notice of
objection, Escrow Agent shall promptly send a copy of such notice to the party
who sent the written demand for the Down Payment.
In the event Escrow Agent shall have received a notice of objection pursuant to
this Agreement within the time periods prescribed herein, Escrow Agent shall
continue to hold the Down Payment until (a) Escrow Agent receives written notice
from Seller and Purchaser directing the disbursement of the Down Payment, in
which case Escrow Agent shall then disburse the Down Payment in accordance with
such direction, or (b) the commencement by Escrow Agent of an interpleader
action and the payment of the Down Payment into such court as permitted by
applicable law. Escrow Agent shall have the unqualified authority to initiate
such an action at any time following the receipt of such a notice of objection.
The costs of any such action shall be borne by the losing party in such
interpleader action.
It is agreed that the duties of Escrow Agent are only as herein specifically
provided, and subject to the provisions of this Section of the Agreement, are
purely ministerial in nature, and that Escrow Agent shall incur no liability
whatever except for willful misconduct or gross negligence, as long as Escrow
Agent has acted in good faith. Seller and Purchaser each release Escrow Agent
from any act done or omitted to be done by Escrow Agent in good faith in the
performance of its duties hereunder. Unless Escrow Agent shall have been guilty
of negligence or willful misconduct, Seller and Purchaser, jointly and
severally, agree to defend, indemnify and hold harmless Escrow Agent and its
partners and employees from and against any liability whatsoever, and shall
promptly pay or reimburse Escrow Agent for all out-of-pocket costs and expenses,
including any court costs and attorneys' fees, incurred by it in connection with
its performance hereunder. Escrow Agent shall have the right to retain counsel,
including members of its limited liability company, in respect of a dispute
hereunder, but such fees shall be paid by Escrow Agent without contribution by
the Purchaser.
Escrow Agent is acting as stakeholder only with respect to the Down Payment.
Upon making delivery of the Down Payment in the matter herein provided, Escrow
Agent shall have no further liability hereunder.

--------------------------------------------------------------------------------




10

Escrow Agent has executed this Agreement for the sole purpose of confirming that
Escrow Agent is holding and will hold the Down Payment in escrow, pursuant to
the provisions of this Agreement.
Purchaser acknowledges that Escrow Agent represents Seller in this matter, and
may continue to do so through the Closing, or in any dispute related to this
Agreement. Purchaser and Seller expressly acknowledge and waive any conflict
arising out of Escrow Agent representing Seller and acting as Escrow Agent.
Any notice, written demand or written notice as provided above shall be
delivered as required pursuant to the notice provision of this Agreement.
DEFAULT AND TERMINATION
If Seller fails to perform its obligations under this Agreement, Purchaser's
remedy shall be to seek any other right or remedy available at law or in equity.
If Purchaser fails to perform its obligations under this Agreement, Seller's
remedy shall be to retain either the Down Payment as liquidated damages, and not
as a penalty, or any other right or remedy available at law or in equity. Seller
and Purchaser agree that Seller's damages resulting from Purchaser's default are
difficult, if not impossible, to determine and the Down Payment is a fair
estimate of those damages which has been agreed to in an effort to cause the
amount of said damages to be certain. The foregoing provision will not prohibit
or restrict, in any way, Seller's ability to make a claim based on any indemnity
provided by Purchaser hereunder.
MISCELLANEOUS PROVISIONS
Purchaser hereby represents and warrants to Seller that it has full right, power
and authority to execute, deliver and perform this Agreement without obtaining
any further consents or approvals from, or the taking of any other actions by
any third parties, and this Agreement, when executed by Seller and Purchaser,
will constitute the valid and binding agreement of Purchaser, enforceable
against Purchaser in accordance with its terms.
Except as expressly set forth in this Agreement, Seller has not made and does
not make any representations or warranties, including any representations s or
warranties as to the physical and environmental condition, layout, footage,
rents, income, expenses, zoning, or other matters with respect to the Property.
Seller hereby represents and warrants to Purchaser that it has full right, power
and authority to execute, deliver and perform this Agreement without obtaining
any further consents or approvals from, or the taking of any other actions by
any third parties, and this Agreement, when executed by Seller and Purchaser,
will constitute the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms.
Seller further represents and warrants to Purchaser that:
Seller has received no notice from and has no Knowledge of another party
claiming any right of ownership in or to possession thereof, except for tenants
under leases (including the Lease);

--------------------------------------------------------------------------------




11

There is no proceeding pending or being prosecuted for reduction of the assessed
valuation, or taxes or other imposition with respect to all or any portion of
the Property, or for any special assessment, unpaid impact fees, or other liens
against the Property;
There are no condemnation or eminent domain proceedings pending, or, to the best
of Seller's Knowledge, threatened against the Property or any part thereof, and
Seller has received no notice of the desire of any public authority or other
entity to make or use the Property or any part thereof;
There are no pending, or, to Seller's Knowledge, threatened suits or proceedings
before any court, administrative agency, or other governmental instrumentality
against or affecting Seller or any part of the Property which (i) do or could
affect ownership, operation, use, development or occupancy of the Property or
any part thereof; or (ii) do or could prohibit or make unlawful the consummation
of the transaction contemplated by this Agreement, or render Seller or Purchaser
unable to consummate the same;
Seller has received no written notice of, and to its Knowledge there is no
violation of, any law, regulation, ordinance, order, restrictive covenant,
association rules or regulations, environmental laws, rule or regulation, or
other requirement affecting the Property, which remains outstanding and uncured,
except as has been expressly disclosed to Purchaser;
To the Seller's Knowledge, there are no unrecorded easements, contracts,
commitments, leases, or encumbrances affecting all or any part of the Property
to which Seller is a party, other than those items listed as Exceptions in the
Title Commitment;
To Seller's Knowledge, the consummation of the transactions contemplated
hereunder will not violate or result in a breach of or constitute a default
under any provision of any contract, lien, instrument, order, judgment, decree,
ordinance, regulation, or other restriction of any kind to which Seller or the
Property is or may be bound or subject;
All of the Seller Documents delivered by Seller to Purchaser pursuant to this
Agreement are provided for Purchaser's convenience only without any
representation or warranty of any kind;
Seller has, to the best of Seller's Knowledge, assembled at the Property and
made available to Purchaser and its representatives, consultants and agents all
correspondence, reports, documents and other materials (of whatever type or
nature) relative to the ownership, use, leasing, development, construction and
operation the Property by Seller and its affiliates, including the Seller
Documents, to the extent they are within the dominion and control of Seller;
To Seller's Knowledge as to its period of ownership of the Property, the
Property is not an "establishment" as defined under the Connecticut Transfer Act
(C.G.S. Section 22a-134 et seq.).
There is no association in place with respect to the Property;
To Seller's Knowledge, no representation or warranty by Seller in this Agreement
contains or will contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained herein not
misleading.

--------------------------------------------------------------------------------




12

The representations and warranties of Seller herein shall survive Closing for a
period of ninety (90) days.
Notwithstanding the foregoing, and subject to any express rights to the contrary
herein, Seller agrees it shall take no affirmative action hereafter which shall
be intended to cause Seller to be in default of any of its representations and
warranties herein contained.
Purchaser and Seller hereby waive any rights either party may have to trial by
jury in any dispute arising under this Agreement. This waiver shall survive
Closing and the delivery of the Deed.
In entering into this Agreement, Purchaser has not been induced by and has not
relied upon any representations, warranties or statements, whether express or
implied, made by Seller or any agent, employee or other representative of Seller
or by any broker or any other person representing or purporting to represent
Seller, which are not expressly set forth in this Agreement, whether or not any
such representations, warranties or statements were made in writing or orally.
Casualty. If any portion of the Property is damaged or destroyed by casualty
prior to Closing, Seller shall give Purchaser prompt written notice thereof. If
the cost of repair of such damage or destruction is reasonably estimated by a
third party consultant mutually acceptable to Seller and Purchaser to exceed
$100,000.00, either Seller or Purchaser shall have the right, at their option,
to terminate this Agreement by giving written notice to the other party on or
before the date ten (10) days after the date upon which the parties receive a
copy of the estimate of such damage from such consultant, in which event the
Down Payment shall be refunded to Purchaser promptly upon request, all rights
and obligations of the parties under this Agreement shall expire, and this
Agreement shall become null and void, except for those that expressly survive
hereunder. In the event of lesser damage, the Purchaser shall have no right to
terminate this Agreement by reason of such damage or destruction, and Seller
shall at Seller's option either: (i) perform any necessary repairs before the
Closing Date with respect to such casualty, and the Closing Date shall be
extended as reasonably necessary to allow for completion of such repairs; or
(ii) at Closing, Seller shall assign to Purchaser all rights of Seller in and to
any insurance proceeds (including business interruption and rental loss
insurance proceeds to the extent related to any period after the Closing Date)
payable thereafter by reason of such casualty, less amounts spent by Seller to
collect or adjust said proceeds, or for any repairs made by Seller that have not
been reimbursed, along with written consent from such insurer to such
assignment.
Condemnation. In the event of commencement of eminent domain proceedings
respecting any portion of the Property prior to Closing, Seller shall give
Purchaser prompt written notice thereof. If all or any part of the Property that
has a material and adverse impact upon the current use of the Property is taken
by eminent domain proceedings, or if there is the commencement of any such
proceedings that would have a material and adverse impact upon the current use
of the Property, on or before the Closing Date, Purchaser shall have the right,
at Purchaser's option, to terminate this Agreement by giving written notice to
Seller on or before the date ten (10) days after the date upon which Seller
gives Purchaser written notice of such taking, in which event the Down Payment
shall be refunded to Purchaser promptly upon request, all rights and obligations
of the parties under this Agreement shall expire, except those that expressly
survive hereunder, and this Agreement shall become null and void. In the event
the Purchaser elects to proceed with the purchase hereunder, then the following
adjustments shall be made at Closing: (i) the Purchase Price shall be reduced by
the total of any awards or other proceeds actually received by Seller on or
before the Closing Date with respect to

--------------------------------------------------------------------------------


13

any taking and not expended by Seller prior to Closing for the repair or
restoration of the Property; and (ii) the Seller shall assign to Purchaser all
rights of Seller in and to any awards or other proceeds payable thereafter by
reason of such taking.
This Agreement embodies and constitutes the entire understanding between the
parties with respect to the transaction contemplated herein, and all prior
agreements, understandings, representations and statements, oral or written, are
merged into this Agreement. Neither this Agreement nor any provision hereof may
be waived, modified, amended, discharged or terminated except by an instrument
signed by the party against whom enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.
No waiver by either party hereto of any failure or refusal by the other party
hereto to comply with its obligations hereunder shall be deemed a waiver of any
other or subsequent failure or refusal by such party to so comply.
The captions in this Agreement are inserted for convenience of reference only
and in no way define, describe or limit the scope or intent of this contract or
any of the provisions hereof.
This Agreement shall be binding upon and shall inure to the benefit of parties
hereto and their respective heirs or successors and permitted assigns. Purchaser
may not assign its respective rights or delegate its duties arising under this
Agreement without the prior written consent of Seller, which consent may be
withheld in Seller's sole discretion, provided that Purchaser may assign it
rights under this Agreement to special purpose entity owned by or under common
control with Purchaser or its principals without the consent or approval of
Seller.
This Agreement shall not be binding or effective until properly executed and
delivered by Seller and Purchaser. Seller's obligations hereunder are subject to
the approval by Seller's executive management prior to Closing.
As used in this Agreement, the masculine shall include the feminine and neuter,
the singular shall include the plural and the plural shall include the singular,
as the context may require.
This Agreement may be executed in a number of identical counterparts, each of
which for all purposes is to be deemed as original, and all of which constitute,
collectively, one agreement. All electronic signatures shall be deemed original
for purposes of this Agreement.
Neither this Agreement nor any document referring to this Agreement shall be
recorded by Purchaser, or by anyone acting on its behalf, prior to the Closing,
in any public office. Any such recording shall, at Seller's option, constitute a
default by Purchaser under this Agreement.
Purchaser and Seller will each maintain the terms and conditions of this
Agreement in the strictest confidence and will not disclose any such terms and
conditions (other than to each party's accountants, lender, investors,
accountants, and attorneys or as may be required by law or regulatory
requirements) without the express written consent of the other party, in each
instance. Any disclosure permitted hereunder will be made on the condition that
the recipient of information about this Agreement will be subject to the same
confidentiality requirements. The provisions of this paragraph will survive the
Closing, except for those documents that become public at the Closing, or any
termination of this Agreement.

--------------------------------------------------------------------------------


14

In the event performance under this Agreement falls on any day other than a
Business Day (as hereinafter defined), the time for performance shall be
extended to the close of business on the next Business Day. "Business Day" shall
be defined as any day other than Saturday, Sunday, or any bank holiday for banks
operating in Greenwich, Connecticut.
Purchaser agrees to allow Seller a period of thirty (30) days following the
Effective Date of this Agreement to vacate the third (3'1) floor of the
Premises. Seller agrees to be responsible for all maintenance and utility costs
for the period of time between the Closing Date and the date the Seller vacates
the Premises per this Agreement. Seller shall be permitted to dispose of trash
in Purchaser's dumpster during this period and Purchaser will provide Seller
with an invoice for the cost of disposing of said trash which shall be the sole
and exclusive responsibility of the Seller. Purchaser agrees not to begin any
work on the third (3`1) floor of the Premises until after the Seller has vacated
thirty (30) days following the Effective Date of this Agreement. Notwithstanding
the foregoing, Purchaser and Seller agree to execute at Closing a Use and
Occupancy Agreement in the form attached hereto as Exhibit E. This provision and
the obligations herein shall survive the closing.
[Remainder of page intentionally left blank. Next page is the signature page.]

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
PURCHASER: MARIA USA, INC.
/s/ Jin Ho Lim
/s/ Jin Ho Lim
By: Jin Ho Lim
Title: Chief Executive Officer






SELLER:




MAIDEN LANE ASSOCIATES, LTD.




/s/ Richard A. Bianco
 
By:
Richard A. Bianco
 
Title:
President & CEO
       







Performance as Escrow Agent accepted and
Agreed to this    day of ______________, 2018
               
GILBRIDE, TUSA, LAST & SPELLANE LLC
               
By:
     



















15




--------------------------------------------------------------------------------



 

EXHIBIT A
DESCRIPTION OF PREMISES
ALL THAT CERTAIN piece or parcel of land, together with all buildings and
improvements thereon standing, situated in the Town of Greenwich, County of
Fairfield and State of Connecticut, which premises are bounded and described as
follows:
Beginning at a point where the easterly line of Western Junior Highway
intersects the southerly line of the herein described premises; thence
proceeding in an easterly direction along land of Fawn Associates Limited
Partnership S 73° 42' W 150.0 feet to a point; thence proceeding in a northerly
direction along land of said Fawn Associates Limited Partnership S 16° 18' E
172.94 feet to land of Fawn Associates Limited Partnership; thence proceeding in
a northwesterly direction along said land of Fawn Associates Limited Partnership
S 34° 03' 50" E 0.47 feet; thence along an arc of a circle with a radius of
580.0' a distance of 18.81 feet; thence still proceeding in a westerly direction
along said land of Fawn Associates Limited Partnership. N 74° 08' E 48.1 feet
and N 87° 24' E 84.4 feet to a point; thence proceeding in a southwesterly
direction still along land of Fawn Associates Limited Partnership to the
easterly line of Western Junior Highway on a curve to the left of a circle with
a radius of 20.0' a distance of 41.65 feet; thence proceeding southerly along
the easterly line of said Western Junior Highway along the arc of a circle to
the left 625.0' a distance of 170.23 feet to the point or place of beginning and
containing 0.656 acres.

--------------------------------------------------------------------------------


17

EXHIBIT B
PERMITTED ENCUMBRANCES
Real property taxes not yet due and payable.
Rights contained in any instruments of record, if any, in so far as the same may
be of present force or effect.
Zoning and building regulations, ordinances and requirements adopted by any
Governmental Authority having jurisdiction thereof, and amendments and additions
thereto now or hereafter in force and effect, which relate to the Premises. The
fact that the Premises may or may not have a certificate of occupancy shall not
be deemed a disapproved Encumbrance.
Variations between tax map and record descriptions.
Standard exceptions contained in the title standards of the county in which the
Premises
is located.
Matters of title to the Real Property approved or deemed approved by Purchaser
in accordance with this Agreement.
Any matters shown on a survey of the Real Property which are approved or deemed
approved by Purchaser in accordance with this Agreement.

--------------------------------------------------------------------------------



 

EXHIBIT C
AUTHORIZATION LETTER




AUTHORIZATION LETTER
Re: Maria USA, Inc. — 100 Putnam Green, Greenwich, Connecticut Municipal
Approvals and Applications
To Whom It May Concern:
As owner of 100 Putnam Green, Greenwich, Connecticut (the "Property"), with the
improvements thereon, this letter is to advise you that I hereby consent to the
preparation, filing and presentation of any zoning, land use or other municipal
applications by Maria USA, Inc., the contract purchaser of the Property, to any
municipal department. The applications and their presentation will be conducted
by either the law firm of Halloran & Sage, LLP, Ridberg & Associates, Architects
P.C. or another Agent of Maria USA, Inc., on behalf of Maria USA, Inc., and I
consent to this as well.
Should you have any questions, please do not hesitate to contact me.








MAIDEN LANE ASSOCIATES, LTD.,
   
Owner of 100 Putnam Green, Greenwich, CT
   
By:     Richard A. Bianco
   
Title:  President & CEO
   
Date:  January 17, 2018
         














--------------------------------------------------------------------------------


EXHIBIT D
STATUTORY WARRANTY DEED




After Recording Return To:


Halloran & Sage, LLP
315 Post Road West
Westport, CT 06880
Attn: Eric D. Bernheim, Esq.

 





STATUTORY WARRANTY DEED




KNOW YE, that MAIDEN LANE ASSOCIATES, LTD, a Delaware company having a business
address of 100 Putnam Green, Greenwich, CT 06830 (hereinafter referred to as
"Grantor") for the consideration of FIVE MILLION TWO HUNDRED THOUSAND AND 00/100
($5,200,000.00) DOLLARS received to my full satisfaction of MARIA USA, Inc., a
New York company with a business address at 123 West 79th Street, New York, NY
10023 (hereinafter referred to as "Grantee") does give, grant, bargain, sell and
confirm unto the said Grantee WITH WARRANTY COVENANTS, the following described
premises more commonly  known as 100 Putnam Green, Greenwich, Connecticut a/k/a
0 Western Junior Highway, Greenwich, Connecticut:


ALL THAT CERTAIN piece or parcel of land, together with all buildings and
improvements thereon standing, situated in the Town of Greenwich, County of
Fairfield and State of Connecticut, which premises are bounded and described as
follows:


BEGINNING at a point where the easterly line of Western Junior Highway,
so-called, intersects the southerly line of the herein described premises;
THENCE proceeding in an easterly direction along land of Fawn Associates Limited
Partnership S 73º 42' W 150.0 feet to a point; THENCE proceeding in a northerly
direction along land of said Fawn Associates Limited Partnership S 16º 18' E
172.94 feet to land of Fawn Associates Limited Partnership; THENCE proceeding in
a northwesterly direction along said land of Fawn Associates Limited Partnership
S 34º 03' 50" E 0.47 feet; THENCE along an arc of a circle with a radius of
580.0' a distance of 18.81 feet; THENCE still proceeding in a westerly direction
along said land of Fawn Associates Limited Partnership. N 74º 08' E 48.1 feet
and N 87º 24' E 84.4 feet to a point; THENCE proceeding in a southwesterly
direction still along land of Fawn Associates Limited Partnership to the
easterly line of Western Junior Highway on a curve to the left of a circle with
a radius of 20.0' a distance of 41.65 feet; THENCE proceeding southerly along
the easterly line of said Western Junior Highway along the arc of a circle to
the left 625.0' a distance of 170.23 feet to the point or place of beginning and
containing 0.656 acres.




THE ABOVE PREMISES ARE CONVEYED SUBJECT TO:


1.
Sewer and water use charges which become due and payable subsequent to the date
of this deed;



2.
Real Estate Taxes to the Town of Greenwich which become due and payable
subsequent to the date of this deed;


3.
Grant in favor of The Connecticut Light and Power Company dated November 20,
1965 and recorded in Volume 697 at Page 291 of the Greenwich Land Records.



4.
Grant in favor of The Connecticut Light and Power Company dated May 17, 1965 and
recorded in Volume 722 at Page 555 of the Greenwich Land Records.

5.
Grant in favor of Greenwich Water Company dated November 26, 1975 and recorded
in Volume 956 at Page 341 of the Greenwich Land Records.



6.
Grant in favor of The Connecticut Light and Power Company dated June 28, 1976
and recorded in Volume 974 at Page 209 of the Greenwich Land Records.



20

7.
Grant in favor of Connecticut Natural Gas Corporation dated July 2, 1976 and
recorded in Volume 975 at Page 285 of the Greenwich Land Records.



8.
Agreement dated June 28, 1976 and recorded in Volume 977 at Page 25 of the
Greenwich Land Records.



9.
Grant in favor of the Town of Greenwich dated December 15, 1976 and recorded in
Volume 1001 at Page 198 of the Greenwich Land Records and as shown on Map No.
5412 on file in the Office of the Greenwich Town Clerk.



10.
R.O.W for drain as shown on Map No. 5412 on file in the Office of the Greenwich
Town Clerk.









IN WITNESS WHEREOF, the Grantor has hereunto set its hand and seal this 26th day
of January, 2018.




Witnessed By:
     
MAIDEN LANE ASSOCIATES, LTD.
                         
By:
/s/ John Ferrara
Witness:
     
Chief Financial Officer
                             
Witness:
                                     
STATE OF CONNECTICUT
 
:
       
:
ss.
GREENWICH
COUNTY OF FAIRFIELD
 
:
                       



On this the 26th day of  January, 2018 personally appeared John Ferrara, Chief
Financial Officer of Maiden Lane Associates, LTD., signer of the foregoing
instrument, and acknowledged the same to be his free act and deed and the free
act and deed of Maiden Lane Associates, Ltd., for the purpose contained therein,
before me,







     
Commissioner of the Superior Court




 

 








--------------------------------------------------------------------------------


EXHIBIT E
USE AND OCCUPANCY AGREEMENT
21




--------------------------------------------------------------------------------


USE AND OCCUPANCY/HOLD HARMLESS AGREEMENT
AGREEMENT made on January 26, 2018 by and between Maiden Lane Associates,
Ltd. ("Seller") and its affiliated company occupying the premises at 0 Western
Junior Highway
a/k/a 100 Putnam Green, Greenwich, CT, Ambase Corporation ("Existing
Tenant") (hereinafter, the Seller and the Existing Tenant are collectively,
"OCCUPANTS"), and Maria USA, Inc. (hereinafter, "BUYER").
WHEREAS, BUYER and SELLER are the buyer and seller, respectively, pursuant to
Contract of Sale dated as of January 26, 2018 (the "Contract") for the purchase
and sale of
premises located at 0 Western Junior Highway a/k/a 100 Putnam Green, Greenwich,
CT (the "Premises"); and
WHEREAS, the closing of title (the "Closing"), subject to recording, pursuant to
the agreement of the parties, is scheduled to take place on January 26, 2018;
and
WHEREAS, the OCCUPANTS desire to occupy the third floor of the Premises ("Third
Floor") subsequent to the Closing (to wit, until 8:00 p.m. of the thirtieth day
following the execution of the Contract by Buyer and Seller ("Occupancy
Termination")), and the BUYER has agreed to allow OCCUPANTS to do so subject to
the terms and conditions contained herein.
NOW THEREFORE, in consideration of BUYER'S agreeing to allow OCCUPANTS' said
occupancy subsequent to the closing, it is hereby AGREED:
1. OCCUPANTS shall be permitted to occupy the Premises until Occupancy
Termination by which time OCCUPANTS shall vacate and deliver the Third Floor to
the BUYER in accordance with the Contract. If Occupants shall fail to vacate and
deliver the Third Floor to the BUYER by Occupancy Termination, then the
OCCUPANTS shall be responsible to pay the BUYER use and occupancy payments equal
to the fair market rent that would be due for a market lease of the Third Floor
until such time as the OCCUPANTS vacate the Third Floor. Nothing herein shall
prohibit the BUYER from having the OCCUPANTS immediately ejected from the
Premises subsequent to the Occupancy Termination.
2.
The parties have entered into this agreement in order to accommodate an orderly
Closing and sale of the Premises and the business located in the Premises and,
therefore, no use and occupancy shall be paid by the OCCUPANTS provided that the
OCCUPANTS vacate the Third Floor as agreed hereunder.

3.
OCCUPANTS shall, and do hereby, absolutely, forever and conclusively,
indemnify and hold harmless BUYER from any and all injuries and/or losses caused
by a) OCCUPANTS, b) OCCUPANTS' guests, workers, invitees, agents, servants,
contractors and/or licensees and/or c) the act and/or failure to act by and/or
on behalf of any of the foregoing referred to in a) and/or b), as to any and all
loss, damages, costs, obligations and/or the like (hereinafter, collectively,
"Loss") occurring at, from, on and/or relative to the Premises and/or OCCUPANTS
at the Premises at all times from and after Closing through and including the
end of OCCUPANTS' said occupancy. OCCUPANTS shall, and do hereby, absolutely,
forever and

conclusively, a) assume full responsibility regarding all loss relative to the
Premises and b) release and discharge BUYER from all loss relative to personal
property of OCCUPANTS.


CANRPortbla1anage\COSTANTINI\5189445_1.DOC

--------------------------------------------------------------------------------




4.
It is absolutely, forever and conclusively agreed that a) in no event shall
OCCUPANTS be considered a tenant pursuant to the Connecticut General Statutes or
the laws of

the State of Connecticut but rather as a person exempted from the summary
process statute pursuant under the Connecticut General Statutes and Connecticut
Law and b) OCCUPANTS are and shall be precluded and/or estopped from asserting
any claim and/or defense to the contrary.






































2

--------------------------------------------------------------------------------


5.
In the event any party does not fully and faithfully comply with all terms and
provisions of this entire Agreement, as and when required herein, said party
shall pay all attorneys' fees, sheriffs' fees, entry fees and/or other costs
incurred by any other party in seeking to enforce this Agreement.

6.
This Agreement shall survive the Closing and delivery of the deed and all other
documents in connection therewith, and shall not be merged in same.

Dated this 26th day of January, 2018



   
Maiden Lane Associates, Ltd.
             
By:
/s/ Richard Bianco
   
Richard Bianco
   
President
               
AmBase Corporation
             
By:
/s/ Richard Bianco
   
Richard Bianco
   
President
                     
Maria USA, Inc.
             
By:
/s/ Jin Ho Lim
   
Jin Ho Lim
   
Chief Executive Officer
           







3


